DAUKSCH, Judge.
This is an appeal from a guidelines sentence. Although the guidelines recommended sentence for appellant was any non-state prison sanction, the court sentenced him to a term of four years in prison followed by a period of seven years on probation for burglary, and imposed a consecutive five year period of probation for aggravated assault.
The court dictated its reasons for the departure into the record. The court stated it was departing from the guidelines because appellant’s conduct during the commission of the instant offenses, and his three prior convictions indicate a propensity for violence which makes him a danger to the community.
We vacate the sentences and remand the ease to the lower court for resentencing. In Hendrix v. State, 475 So.2d 1218 (Fla. 1985), our high court held that a trial judge may not base a departure from the guidelines upon prior convictions which were factored in the computation of the recommended sentence. More recently, the supreme court held in State v. Jackson, 478 So.2d 1054 (Fla.1985) that a trial judge does not satisfy rule 3.701(d)(ll)’s requirement of a written statement delineating the reasons for departure when it dictates its reasons into the record for transcription. We remand for resentencing in accordance with the dictates of Hendrix and Jackson.
Sentences VACATED; REMANDED.
ORFINGER and COWART, JJ., concur.